CRAVEN, Circuit Judge
(concurring) :
The jurisdictional question is a close one and Judge Jones’ dissenting opinion is not without merit. We agree on the law and differ only as to its application to the facts — the paradigm of judicial division. But the facts involve the “firstness” of the First Amendment. With Judge Gordon, I think that in the area of freedom of speech and association there is a continuing case or controversy that is not terminated by the acquittal of these defendants in the state courts.
I do not share Judge Jones’ grave concern that we have struck down parts of the statute. The few sections declared unconstitutional seem to me to be of relatively little consequence in the administration of this elaborate statute for its stated purpose of riot control.
I should think it better for all concerned, and reassuring rather than dismaying to state officers charged with the duty of enforcement, that we have reached the merits. To the extent that we have, doubt and uncertainty are resolved in favor of declared constitutionality of the heart of the statute — N.C. G.S. § 14-288.2 — and other important ancillary provisions.